DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-9 and 16-19 are pending in the instant invention.  According to the Amendments to the Claims, filed November 19, 2021, claims 1-9 and 16-19 were amended and claims 10-15 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/830,626, filed April 8, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on November 19, 2021, is acknowledged: a) Group I - claims 1-9 and 16-19; and b) substituted heterocycle of Formula I - p. 44, Example 14A/B.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 15, 2021.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, 
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 19, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-9 and 16-19 is contained within.

Reasons for Allowance

	Claims 1-9 and 16-19 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted heterocycles of the Formula I, as recited in claim 1.
	Consequently, the limitation on the core of the substituted heterocycles of the Formula I that is not taught or fairly suggested in the prior art is R4 on the periphery of the heterocycle core.  This limitation is present in the recited species of claim 7.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided 
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SUBSTITUTED HETEROCYCLES AS TREX1 INHIBITORS

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRROLO[1,2-a]PYRAZINES AND PYRROLO[1,2-a][1,4]DIAZEPINES AS TREX1 INHIBITORS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I

or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof,

wherein:

	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

	X is -C1-C6 alkylene-NR5C(O)-, -C1-C6 alkylene-NR5S(O)2-, -C(O)NR5-, -C(O)NR5S(O)2-, or a 5-membered heteroarylene, wherein the 5-membered heteroarylene contains at least 1 nitrogen heteroatom;
	R1 is C1-C6 alkylene-NR5R6 or NR5R6;
	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, C1-C6 alkylene-O-5- to 10-membered heteroaryl, C1-C6 alkylene-S-C6-C10 aryl, C1-C6 alkylene-S-5- to 10-membered heteroaryl, C1-C6 alkylene-S(O)-C6-C10 aryl, C1-C6 alkylene-S(O)-5- to 10-membered heteroaryl, C1-C6 alkylene-S(O)2-C6-C10 aryl, C1-C6 alkylene-S(O)2-5- to 10-membered heteroaryl, C1-C6 alkylene-C6-C10 aryl, or C1-C6 alkylene-5- to 10-membered heteroaryl, wherein any C6-C10 aryl or 5- to 10-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
3 is C1-C6 alkyl, C1-C6 alkylene-C3-C6 cycloalkyl, C1-C6 alkylene-C6-C10 aryl, C1-C6 alkylene-5- to 10-membered heteroaryl, or C6-C10 aryl, wherein any C3-C6 cycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)NR8S(O)2R9, C(O)NR8S(O)2NR28R29, C(O)OH, NR8R9, NR28C(O)NR8R9, NR28C(O)NR8S(O)2R9, NR8S(O)2R9, OH, ONR8R9, SR9, S(O)R9, S(O)2R9, S(O)2NR8R9, S(O)2OH, C6-C10 aryl, and a 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl contains at least 1 nitrogen heteroatom, and further wherein any C6-C10 aryl or 5- to 10-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R5 is independently H, C1-C6 alkyl, or C1-C6 haloalkyl;
	each R6 is independently H, C1-C6 alkyl, C1-C6 haloalkyl, or C(O)R7;
	each R7 is independently C1-C6 alkyl or OC1-C6 alkyl;
	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, C(O)C1-C4 alkyl, OC1-C4 alkyl, or OC1-C4 haloalkyl;
	each R9 is independently H, C1-C4 alkyl, OH, OC1-C4 alkyl, C3-C6 cycloalkyl, or C6-C10 aryl, wherein each C1-C4 alkyl, OC1-C4 alkyl, C3-C6 cycloalkyl, and C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R28 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, OC1-C4 alkyl, or OC1-C4 haloalkyl; and
	each R29 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, OC1-C4 alkyl, or OC1-C4 haloalkyl.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C1-C6 alkylene-NR5C(O)-, -C(O)NR5-, -C(O)NR5S(O)2-, or a 5-membered heteroarylene, wherein the 5-membered heteroarylene contains at least 1 nitrogen heteroatom;
	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, C1-C6 alkylene-S-C6-C10 aryl, C1-C6 alkylene-S(O)-C6-C10 aryl, C1-C6 alkylene-S(O)2-C6-C10 aryl, or C1-C6 alkylene-C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, C1-C6 alkylene-5- to 10-membered heteroaryl, or C6-C10 aryl, wherein any C6-C10 aryl or the 5- to 10-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)OH, OH, C6-C10 aryl, and 5-membered heteroaryl, wherein the 5-membered heteroaryl contains at least 1 nitrogen heteroatom, and further wherein any C6-C10 aryl or 5-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl; and
	each R9 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl.”---


	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C1-C6 alkylene-NR5C(O)-, -C(O)NR5-, or a 5-membered heteroarylene, wherein the 5-membered heteroarylene contains at least 1 nitrogen heteroatom;
	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, C1-C6 alkylene-S-C6-C10 aryl, or C1-C6 alkylene-C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, C1-C6 alkylene-5-membered heteroaryl, or C6-C10 aryl, wherein any C6-C10 aryl or 5-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)OH, OH, C6-C10 aryl, and 5-membered heteroaryl, wherein the 5-membered heteroaryl contains at least 1 nitrogen heteroatom, and further wherein any C6-C10 aryl or 5-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl; and
	each R9 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“ 	The compound of claim 3, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C(O)NR5-;
	R1 is NR5R6;
	R2 is C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, OH, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of C(O)OH, OH, C6-C10 aryl, and 5-membered heteroaryl, wherein the 5-membered heteroaryl contains at least 1 nitrogen heteroatom, and further wherein any C6-C10 aryl or 5-membered heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R5 is independently H or CH3; and
	R6 is H or C1-C6 alkyl.”---


	has been deleted and replaced with the following:
---“	The compound of claim 4, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 5, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is substituted with 1 substituent selected from the group consisting of C(O)OH and 5-membered heteroaryl, wherein the 5-membered heteroaryl contains at least 1 nitrogen heteroatom, and further wherein the 5-membered heteroaryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, =O, OC1-C4 alkyl, and OC1-C4 haloalkyl.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C1-C6 alkylene-NR5C(O)- or -C(O)NR5-;
	R2 is C1-C6 alkyl, C1-C6 alkylene-O-C6-C10 aryl, or C1-C6 alkylene-C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, or C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)OH, OH, and C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R8 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl; and
	each R9 is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or OC1-C4 alkyl.”---



	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C1-C6 alkylene-NR5C(O)- or -C(O)NR5-;
	R2 is C1-C6 alkyl or C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, or C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C6 haloalkyl;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of CN, C(O)NR8R9, C(O)OH, OH, and C6-C10 aryl, wherein any C6-C10 aryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, OH, OC1-C4 alkyl, and OC1-C4 haloalkyl;
	each R8 is independently H, C1-C4 alkyl, or  C1-C4 haloalkyl; and
	each R9 is independently H, C1-C4 alkyl, or C1-C4 haloalkyl.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, wherein:

	X is -C(O)NR5-;
	R1 is NR5R6;
	R2 is C1-C6 alkyl or C1-C6 alkylene-C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;
	R3 is C1-C6 alkyl, C1-C6 alkylene-C6-C10 aryl, or C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;
	R4 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1 or more substituents independently selected from the group consisting of C(O)OH, OH, and C6-C10 aryl, wherein any C6-C10 aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C4 alkyl, C1-C4 haloalkyl, and OH;
	each R5 is independently H or C1-C6 alkyl;
	R6 is H, C1-C6 alkyl, or C(O)R7; and
	R7 is C1-C6 alkyl or OC1-C6 alkyl.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:

6, wherein the compound is selected from the group consisting of:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
,


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,


    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
,


    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,


    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
,


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
,


    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,


    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
,


    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
,


    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
, and 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
,

or a solvate or tautomer thereof.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt, solvate, stereoisomer, or tautomer thereof, alone or in combination with another therapeutic agent.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 18, wherein the other therapeutic agent is selected from the group consisting of an anti-cancer agent, an anti-viral compound, an adjuvant, an antigen, a biotherapeutic agent, a cell transfected with a gene that encodes an immune stimulating cytokine, a checkpoint inhibitor, a chemotherapeutic agent, a cytotoxic agent, an immunogenic agent, an immunomodulatory cell line, a lipid, a liposome, and a peptide.”--- .


Mr. Philip E. Hansen (Reg. No. 32,700) on December 2, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624